Exhibit Agreement for Services between Greyhound Lines, Inc. and WSS Screening Services This Agreement for Services ("Agreement") is entered into as of the 1st day of October 2004 (the "Effective Date") by and between WSS Screening Services, LLC ('WSS"), a wholly owned subsidiary of Labwire, Inc. and Greyhound Lines, Inc. (including wholly its owned subsidiaries that are party to the Agreement) ("Greyhound") and is based upon that certain Request for Proposal dated April 1, 2004 a copy of which is attached hereto. This Agreement sets forth the terms and conditions pursuant to which WSS shall provide and Greyhound shall receive drug and alcohol testing and related program management services as defined below in Sections 1-3 (collectively the "Services"). 1.SERVICES 1.1At all times during the Term, WSS shall provide, at minimum, the Services set forth on Attachment 1 hereto. 2.SERVICE COMMITMENT 2.1In performing the Services WSS will monitor and act in strict compliance with all laws, rules and regulations (whether federal, state or local) applicable to Greyhound in connection with the Services and the performance of the Services by WSS and on behalf of Greyhound ("Laws, Rules and Regulations").At no time shall WSS violate any such Laws, Rules and Regulations. 2.2Services will be performed in a timely, professional manner with due skill, competence and diligence and in accordance with the Service Levels defined in Attachment 1 and as described in this Agreement. 2.3WSS will maintain office hours and knowledgeable persons available to respond to Greyhound under the terms of this Agreement from 8:00 AM to 5:00 PM Central time each business day.In addition, WSS will provide after-hours and weekend coverage on an "as needed" basis and a WSS employee will be on-call 24 hours a day 7 days a week to accommodate requests for post-accident assistance. 2.4Throughout the Term, WSS shall properly train and assign personnel sufficient in number to perform the Services required hereunder.All WSS personnel shall respond to Greyhound's needs promptly and professionally.It shall be the responsibility of WSS to understand Greyhound's current and evolving needs as required by business practices or legal requirements. 2.5WSS represents, warrants and covenants that it has read and understands the Greyhound Company Background information set forth in Sections I and II of the RFP and that the Services shall meet or exceed the requirements imposed upon Greyhound by the U.S. Department of Transportation Drug and Alcohol Regulations, federal, state and local laws, and with the Greyhound Substance Abuse Policy of each Greyhound company (the foregoing requirements are collectively referred to as the "Laws, Regulations and Policies").WSS acknowledges that it is a vendor of knowledge and that Greyhound is relying on the expertise of WSS to advise and guide Greyhound as to requirements of applicable Laws, Rules and Regulations and to effect the Services in a manner that ensures compliance with all applicable Laws, Rules and Regulations. 3.COMPENSATION AND INVOICES 3.1For Services rendered hereunder, Greyhound shall pay the fixed fees set forth on Attachment 2. 3.2Services will be monthly invoiced by WSS during the month following the delivery of the Services and payment will be due from Greyhound within thirty (30) days of date of receipt of the invoice. 3.3All invoices shall include WSS' federal tax identification number.Each invoice shall contain reasonable and adequate support documentation providing details for Greyhound to determine the accuracy and reasonableness of all charges. At a minimum, the invoice will contain the information and be provided in the current format. Each invoice will be sent to the designated Greyhound personnel as advised by Greyhound to WSS in writing from time to time. Invoices will include the test cost, the collection cost, and any related administrative and storage fees in one price plus any miscellaneous charges as per the currently agreed upon billing format. There shall not be any additional fees other than as stated in Attachment 2. 3.4Out of pocket expenses are included in the fixed price.Out of pocket expenses contemplated in connection with on-site training will be reimbursed provided they have been pre- approved in writing by Greyhound.All out of pocket expenses must be invoiced in accordance with the provisions of this Section 3, must be at cost and without markup, and must be adequately documented. 4.PERSONNEL 4.1During the implementation, WSS shall maintain the following personnel/positions: 4.1.1A primary account manager. A primary account manager dedicated solely to the Greyhound account. The parties acknowledge that WSS has designated Jennifer Jones to be the initial account manager for the Greyhound account. 4.1.2A support account manager.The support manager may provide support solely to companies affiliated with Greyhound.The parties acknowledge that WSS has designated Charles Munson to be the initial support manager for Jennifer Jones with respect to the Greyhound account. 4.1.3Design and technical support personnel.This person or persons shall provide technical, system and architectural support. The parties acknowledge that WSS has designated Steve Belcher to be the initial person to provide technical support. 4.1.4Expert personnel with respect to drug testing issues.The parties acknowledge that WSS has designated Dexter Morris to be the initial person to provide technical support. 4.1.5Compliance Officer.
